
	
		II
		110th CONGRESS
		2d Session
		S. 3354
		IN THE SENATE OF THE UNITED STATES
		
			July 29 (legislative
			 day, July 28), 2008
			Mr. Enzi introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To award grants for the establishment of demonstration
		  programs to enable States to develop volunteer healthcare
		  programs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Volunteer Healthcare Program Act
			 of 2008.
		2.PurposesIt is the purpose of this Act to provide
			 grants to States to—
			(1)promote access to quality health and dental
			 care for the medically underserved and uninsured through the commitment of
			 volunteers; and
			(2)encourage and enable healthcare providers
			 to provide health services to eligible individuals by providing sovereign
			 immunity protection for the provision of uncompensated services.
			3.Grants to States
			 to establish and evaluate healthcare volunteer indemnity programsPart P of title III of the Public Health
			 Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the
			 following:
			
				399R.Grants to
				States to establish and evaluate healthcare volunteer indemnity
				programs
					(a)In
				generalThe Secretary shall award a grant to an eligible State to
				enable such State to establish a demonstration program to—
						(1)promote access to quality health and dental
				care for the medically underserved and uninsured through the commitment of
				volunteer healthcare providers; and
						(2)encourage and enable healthcare providers
				to provide health services to eligible individuals, and ensure that eligible
				individuals have the right to recover damages for medical malpractice (in
				accordance with State law) by providing sovereign immunity protection for the
				provision of uncompensated services.
						(b)EligibilityTo
				be eligible to receive a grant under subsection (a), a State shall—
						(1)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require;
						(2)provide
				assurances that the State will not permit hospitals to enroll individuals
				seeking care in emergency departments into the State program; and
						(3)provide
				assurances that the State will provide matching funds in accordance with
				subsection (e).
						(c)Use of
				funds
						(1)In
				generalA State shall use amounts received under a grant under
				this section to establish a demonstration program under which—
							(A)the State will
				arrange for the provision of health and dental care to eligible individuals (as
				determined under subsection (d)) participating in the State program;
							(B)ensure that the
				health and dental care under paragraph (1) is provided by qualified healthcare
				providers that do not receive any form of compensation or reimbursement for the
				provision of such care;
							(C)sovereign
				immunity is extended to qualified healthcare providers (as defined in paragraph
				(2)) for the provision of care to eligible individuals under the State program
				under this section;
							(D)the State will
				agree not to impose any additional limitations or restrictions on the recovery
				of damages for negligent acts, other than those in effect on date of the
				establishment of the demonstration program;
							(E)the State will
				use more than 5 percent of amounts received under the grant to conduct an
				annual evaluation, and submit to the Secretary a report concerning such
				evaluation, of the State program and the activities carried out under the State
				program.
							(2)Qualified
				healthcare providers
							(A)In
				generalThe term qualified healthcare provider means
				a healthcare provider described in subparagraph (B) that—
								(i)is licensed by
				the State to provide the care involved and is providing such care in good faith
				while acting within the scope of the provider's training and practice;
								(ii)is in good
				standing with respect to such license and not on probation;
								(iii)is not, or has
				not been, subject to Medicare or Medicaid sanctions under title XVIII or XIX of
				the Social Security Act; and
								(iv)is authorized by
				the State to provide health or dental care services under the State program
				under this section.
								(B)Provider
				describedA healthcare provider described in this subparagraph
				includes—
								(i)an ambulatory
				surgical center;
								(ii)a hospital or
				nursing home;
								(iii)a physician or
				physician of osteopathic medicine;
								(iv)a physician
				assistant;
								(v)a
				chiropractic practitioner;
								(vi)a physical
				therapist;
								(vii)a registered
				nurse, nurse midwife, licensed practical nurse, or advanced registered nurse
				practitioner;
								(viii)a dentist or
				dental hygienist;
								(ix)a professional
				association, professional corporation, limited liability company, limited
				liability partnership, or other entity that provides, or has members that
				provide, health or dental care services;
								(x)a
				non-profit corporation qualified as exempt from Federal income taxation under
				section 501(c) of the Internal Revenue Code of 1986; and
								(xi)a federally
				funded community health center, volunteer corporation, or volunteer healthcare
				provider that provides health or dental care services.
								(d)PriorityPriority
				in awarding grants under this section shall be given the States that will
				provide health or dental care under the State program under this section, to
				individuals that—
						(1)have a family
				income that does not exceed 200 percent of the Federal poverty line (as defined
				in section 673(2) of the Community Health Services Block Grant Act) for a
				family of the size involved;
						(2)are not be
				covered under any health or dental insurance policy or program (as determined
				under applicable State law); and
						(3)are determined to
				be eligible for care, and referred for such care, by the State department of
				health or other entity authorized by the State for purposes of administering
				the State program under this section.
						(e)Provision of
				informationA State shall ensure that prior to the enrollment
				under a State program under this section, the individual involved shall be
				fully informed of the limitation on liability provided for under subsection
				(c)(1)(C) with respect to the provider involved and shall sign a waiver
				consenting to such care.
					(f)Matching
				requirement
						(1)In
				generalThe Secretary may not award a grant to a State under this
				section unless the State agrees, with respect to the costs to be incurred by
				the State in carrying out activities under the grant, to make available
				non-Federal contributions (in cash or in kind under paragraph (2)) toward such
				costs in an amount equal to not less than $1 for each $3 of Federal funds
				provided in the grant. Such contributions may be made directly or through
				donations from public or private entities.
						(2)Determination
				of amount of non-Federal contribution
							(A)In
				generalNon-Federal contributions required in paragraph (1) may
				be in cash or in kind, fairly evaluated, including equipment or services (and
				excluding indirect or overhead costs). Amounts provided by the Federal
				Government, or services assisted or subsidized to any significant extent by the
				Federal Government, may not be included in determining the amount of such
				non-Federal contributions.
							(B)Maintenance of
				effortIn making a determination of the amount of non-Federal
				contributions for purposes of paragraph (1), the Secretary may include only
				non-Federal contributions in excess of the average amount of non-Federal
				contributions made by the State involved toward the purpose for which the grant
				was made for the 2-year period preceding the first fiscal year for which the
				State is applying to receive a grant under this section.
							(g)Administrative
				provisions
						(1)Amount of
				grantThe amount of a grant under this section shall not exceed
				$600,000 per year for not more than 5 fiscal years.
						(2)Number of
				grantsThe Secretary shall not award more than 15 grants under
				this section.
						(h)EvaluationNot
				later than 3 years after the date of enactment of this section, and annually
				thereafter, the Secretary shall conduct an evaluation of the activities carried
				out by States under this section, and submit to the appropriate committees of
				Congress a report concerning the results of such evaluation.
					(i)Authorization
				of appropriations
						(1)In
				generalThere is authorized to be appropriated such sums as may
				be necessary to carry out this section.
						(2)EvaluationsThe
				Secretary shall use 5 percent of the amount appropriated under paragraph (1)
				for each fiscal year to carry out evaluations under subsection
				(h).
						.
		
